Fourth Court of Appeals
                                        San Antonio, Texas

                                             September 2, 2022

                                            No. 04-22-00552-CV

                                         IN RE Jasmine ELLIOT

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       On August 31, 2022, relator filed a petition for writ of mandamus and an emergency
motion to stay pending final resolution of the petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than September 19, 2022. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

        Real party in interest filed a response to relator’s emergency motion to stay. Real party in
interest’s response to the emergency motion violates Texas Rule of Appellate Procedure 9.9 in
that the response includes sensitive data, specifically the birth dates and names of people who
were minors when the underlying suit was filed, and such data has not been redacted. See TEX.
R. APP. P. 9.9. We therefore ORDER that real party in interest’s response to the emergency
motion to stay is STRICKEN.

        Relator’s emergency motion is GRANTED as follows: The trial court’s August 11, 2022
“Temporary Orders in Suit Affecting the Parent-Child Relationship” is STAYED pending the
final resolution of the petition for writ of mandamus.


           It is so ORDERED on September 2, 2022.

                                                                                      PER CURIAM


1
 This proceeding arises out of Cause No. 2022-CI-05165, styled In the Interest of K.J.E., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
ATTESTED TO: _____________________________
             MICHAEL A. CRUZ, Clerk of Court